                       IN THE UNITED STATES DISTRICT COURT
                         OF THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

PENELOPE MICHELL SIEBE                        §
                                              §
v.                                            § CIVIL ACTION NO. 5:19CV30-JRG-CMC
                                              §
COMMISSIONER OF SOCIAL                        §
SECURITY ADMINISTRATION                       §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. The Report of the Magistrate

Judge which contains her proposed findings of fact and recommendations for the disposition of such

action has been presented for consideration. No objections to the Report and Recommendation were

filed. Thus, any aggrieved party is barred from de novo review by the district court of the proposed

findings and recommendations of the Magistrate Judge.

       There being no grounds of plain error or manifest injustice, the Court hereby adopts the
   .
Report of the United States Magistrate Judge as the findings and conclusions of this Court.

Accordingly, it is hereby

       ORDERED that Plaintiff’s above-entitled Social Security action is hereby REVERSED

AND REMANDED. It is further

       ORDERED that all motions not previously ruled on are DENIED, and the referral order is

VACATED.

       So ORDERED and SIGNED this 20th day of February, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
